         Case 1:18-cr-00317-DLC Document 52 Filed 07/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :                   18Cr317(DLC)
                                       :
               -v-                     :                       ORDER
                                       :
BRANDON GARDNER,                       :
                         Defendant.    :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

     An Order of July 28, 2020 denied the defendant’s request to

adjourn the hearing on the violation of supervised release to

September or October.       It is hereby

     ORDERED that the Court’s July 28 Order is VACATED.

     IT IS FURTHER ORDERED that the parties shall consult and

provide a status letter by Friday, August 28, 2020.            The status

letter shall address whether the defendant wishes to admit to a

violation, whether the Government wishes a date for a violation

hearing to be scheduled, or when the parties expect to be able

to inform the Court regarding those matters.

     IT IS FURTHER ORDERED that the July 31, 2020 hearing is

adjourned sine die.


Dated:      New York, New York
            July 29, 2020
                                    __________________________________
                                              DENISE COTE
                                      United States District Judge
